EXHIBIT 10.2 

 

 

[segn_ex102img12.jpg] 

   



 





 

[segn_ex102img13.jpg] 

   



 





 

[segn_ex102img14.jpg] 

   



 





 

[segn_ex102img15.jpg] 

   



 





 

[segn_ex102img16.jpg] 

   



 





 

[segn_ex102img17.jpg] 

   



 





 

[segn_ex102img18.jpg] 

   



 





 

[segn_ex102img19.jpg] 

   



 





 

[segn_ex102img20.jpg] 

   



 





 

[segn_ex102img21.jpg] 

   



 





 

[segn_ex102img22.jpg] 

   



 





 

[segn_ex102img23.jpg] 

   



 





 

[segn_ex102img24.jpg] 

 





 